Title: Editorial Note on the Founding of the Post Office, 26 July 1775
From: 
To: 


One of the first institutions to suffer from the colonists’ rising hostility to Britain was the royal Post Office. As early as 1773 enterprising postriders in New England were establishing routes of their own in defiance of the law. “It is next to impossible to put a stop to this practice,” wrote a new surveyor general, “in the present universal opposition to every thing connected with Great Britain. Were any Deputy Post Master to do his duty, and make a stir in such matter, he would draw on himself the odium of his neighbours and be mark’d as the friend of Slavery and oppression and a declar’d enemy to America.” Soon after Franklin’s dismissal as deputy postmaster general for North America in January, 1774, the system to which he had devoted so much time and energy began to fall apart. The old argument that postal revenue was a form of taxation gained new force as the quarrel with the mother country intensified. A system independent of the crown was becoming imperative, furthermore, if the colonists were to communicate without fear of interception. By the summer William Goddard’s “constitutional post,” a replacement for the older one, was making headway from New England to Virginia. In the autumn Goddard tried and failed to have the first Continental Congress take over his creation. But by the time the second Congress got down to business the whole situation had changed. Independent post offices were burgeoning, set up sometimes by towns and sometimes by colonial assemblies. The outbreak of hostilities increased the need for reliable communication, and the sooner the better; improvisations would no longer serve.
The delegates wasted no time. On May 29, nineteen days after they convened, they appointed a committee of six, including Franklin, “to consider the best means of establishing posts for conveying letters and intelligence through this continent.” The committee deliberated for almost two months, and on July 25 brought in its report. The next day the draft was debated by paragraphs, and may or may not have been revised. The form in which it was adopted became the charter of the new Post Office. The head of the organization was the Postmaster General. His office was to be in Philadelphia and his annual salary $1,000; he was authorized to appoint a secretary and comptroller at a salary of $340, and as many deputies as he thought necessary, who were to have twenty percent of receipts up to $1,000 and ten percent of those above that amount, and who were to account quarterly with the central office. The Postmaster General was to account annually with the continental treasurers (who, if proceeds were less than outlay, were to make good the difference), and was to establish postal routes from Falmouth (now Portland, Maine) to Savannah, with as many side routes as he thought fit. Franklin was unanimously elected to the position on the day it was created, July 26. Soon afterward he appointed Richard Bache as secretary and comptroller and Goddard as surveyor general.
There the record ends. The crucial report from Franklin’s committee has disappeared; neither his correspondence nor that of other delegates says anything about how the report was compiled or about the ensuing debate on it; all that remains is the bare outline of the actions Congress took. The same silence covers Franklin’s activities during his term of office. Almost no evidence about them survives, and the little that does is trivial: six commissions as postmasters over his signature; a letter from Bache as his deputy asking a local committee to nominate to the office; expenses of one journey to Perth Amboy on postal business. The question of whether the new system was primarily Franklin’s creation or his subordinates’ seems to be unanswerable. The Post Office was one of the solid achievements of the period, and the one about which the least is known.
